DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 08/12/2021 (two IDS documents) have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's amendment filed on 09/01/2021.   The applicant(s) amended claims 1, 4, 8-9, 11, 14, 18 and 21 (see the amendment: pages 2-7).
	The examiner withdrew previous claim rejection under 35 USC 112 (b), because the applicant amended the corresponded claim(s).  

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 21, the instant application is directed to a system, method, and non-transitory computer-readable storage medium for ideation management.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“…storing a plurality of documentation templates in memory, each documentation template associated with a different set of data fields; 

executing instructions stored in memory, wherein execution of the instructions by a processor: 
identifies when the audio data includes a trigger term indicative of intent to record subsequent audio data during the session, wherein the subsequent audio data is recorded in response to the trigger term, 
parses the recorded audio data to identify one or more keywords or phrases spoken subsequent to the trigger term, wherein an idea documentation workflow is defined based on the identified keywords or phrases, 
selects one or more documentation templates from a database based on the idea documentation workflow, 
poses a series of queries to one or more participants in the session in accordance with the selected documentation templates, wherein each successive query is based on a response to a preceding query, and wherein the series of queries include a how query or a why query in relation to one or more of the identified keywords or phrases, 
identifies which of the data fields of the selected documentation templates correspond to each of the responses to the series of queries, and
 prepares a disclosure report based on the selected documentation templates and the responses to the series of queries, wherein preparing the disclosure report comprises populating the identified data fields of the selected documentation templates with a transcription of each of the corresponding responses to the series of queries.”  

The prior art of record, BHAYA et al. (US 2018/0191596), SNEH (US 6,266,635), OLINER et al. (US 2018/0218285) and RATHOD  (US 2019/0052701), provided numerous related teachings and techniques of speech recognition applications for document/data collection and management including: providing selective sensor polling system for a voice activated data packet based computer network environment, parsing received audio signal to identify trigger .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
September 11, 2021
/QI HAN/Primary Examiner, Art Unit 2659